Citation Nr: 0842662	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-18 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating for disc bulge L5, canal 
stenosis L4-L5 in excess of 10 percent from December 22, 2004 
through January 30, 2008, and in excess of 40 percent from 
January 31, 2008 through March 3, 2008.  

2.  Entitlement to a rating for disc bulge L5, canal stenosis 
L4-L5 in excess of 40 percent from May 1, 2008. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran retired from active duty during April 1975, with 
more than twenty years of active service. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In an April 21, 2008 decision, the RO found clear and 
unmistakable error in the September 22, 2004 effective date 
assigned for the grant of service connection for disc bulge 
L5, canal stenosis L4-5.  The RO assigned a corrected 
effective date of December 22, 2004.  Thus, the issue has 
been amended accordingly.  

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board notes that the veteran submitted additional 
evidence at the time of his Travel Board hearing, with a 
statement waiving RO consideration of such evidence.  
Therefore, a solicitation of a waiver and/or remand for the 
RO's initial consideration of this evidence is not required.  
38 C.F.R. § 20.1304(c) (2008).

The issue of entitlement to an initial rating in excess of 40 
percent from May 1, 2008 for disc bulge L5, canal stenosis 
L4-L5 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  From December 22, 2004 through January 30, 2008, the 
veteran's back condition manifested in complaints of 
radiating pain, forward flexion limited to 70 degrees, 
combined motion to 191 degrees, and complaints of numbness 
and tingling in the lower extremities.

2.  From January 31, 2008 through March 3, 2008, the 
veteran's back condition manifested in complaints of 
radiating pain, forward flexion limited to 20 degrees, and 
complaints of numbness and tingling in the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for disc bulge L5, 
canal stenosis L4-L5 
from December 22, 2004 through January 30, 2008, have been 
more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5243 
(2008).

2.  The criteria for a rating in excess of 40 percent for 
disc bulge L5, canal stenosis L4-L5 from January 31, 2008 
through March 3, 2008 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a February 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence will be obtained by VA.  A 
letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  The claim was last readjudicated in April 
2008.

In any event, the appeal in this case arises from the initial 
award of service connection for his back disability.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, private treatment 
records, VA examination reports, and hearing testimony.  

Here, the veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The veteran has been an active participant in the 
claims process by submitting medical evidence and release 
forms, and by testifying as to the level of impairment at his 
personal hearing.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the veteran.  See 
Sanders, 487 F.3d 881.  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent disability rating for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is warranted 
where there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation, 
under those same regulations, requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  
38 C.F.R. § 4.71a.

Alternatively, intervertebral disc syndrome can be rated 
based upon incapacitating episodes.  Under these criteria, 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrants a 60 percent 
evaluation.  For incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome which requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Codes 5243 (2008). 
 
Intervertebral disc syndrome can also be evaluated by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  When 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities should be evaluated using the criteria for the 
most appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008) and General Rating Formula for Diseases and Injuries 
of the Spine, Note (1) (2008). 
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008). 

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence, the veteran was afforded a VA 
examination during February 2005.  The veteran indicated that 
he was receiving steroid injections every four months, when 
his back pain became so bad that he could no longer walk.  
The veteran had received an injection approximately two 
months prior to the VA examination.  The veteran additionally 
indicated that his back pain was a 3/10 with radiation down 
both legs; with pain being 9/10 at its worst.  The veteran 
denied bladder or bowel incontinence due to his back 
disability.  The veteran did not use an assistive device to 
walk and he could walk one-half mile.  The veteran was 
retired; he could dress and bathe him and was able to drive; 
however, he could no longer do hard yard work.  The veteran's 
range of motion was as follows:  forward flexion, 0 to 70 
degrees; extension, 0 to 25 degrees; left and right lateral 
flexion, 0 to 30 degrees; left lateral rotation, 0 to 20 
degrees; right lateral rotation, 0 to 16 degrees; with pain 
being demonstrated with forward flexion and extension.  
Concerning repetitive movement, there was an increase in 
range of motion with pain which was constant with forward 
flexion and extension; however, there was no weakness, 
fatigability, lack of endurance, or incoordination.  
Concerning neurological symptomatology, the veteran's motor 
strength was 5+/5+ for the upper extremities and 4+/5+ in the 
lower extremities, with deep tendon reflexes intact.  There 
was decreased sensation along the left lateral leg, in a 
glove like fashion from the knee down.  The veteran's gait 
was reported as normal and he was able to walk on his toes 
and heels.  Concerning diagnostic testing, osteopenic changes 
were noted; degenerative changes were noted at L4-L5 with 
partial loss of space and in the posterior facet joints at 
L4-L5-S1; with small osteophytes marked every level 
anteriorly in the lumbar spine.  The diagnosis was moderate 
canal stenosis at L4-L5, bordering on severe, of the lumbar 
spine with a broad disk bulge at L5 of the lumbar spine.  

Private treatment records from a pain clinic dating from 2003 
through 2005 were submitted in support of the claim.  An 
August 2004 note revealed complaints of radicular pain, with 
prior epidural steroid injections in November 2003 and April 
2004 which were helpful.  Objectively, his strength to 
confrontation was preserved, as were reflexes.  There was 
some dysesthetic sensation in the lateral calves bilaterally, 
but sensation was otherwise preserved.  Straight leg raising 
was positive.  A December 2004 pain clinic record indicates 
that the veteran had sciatic problems for the previous year, 
with pain radiating from the low back to the left buttock 
extending more distally to the lateral calf and dorsum of the 
foot.  Neurological symptoms were limited to tingling in the 
buttock and lower calf.  On physical examination, the veteran 
was reported as ambulating without pathological features and 
had preserved lower strength and reflexes; decreased 
sensation in the lower left lateral calf; and straight leg 
raising with low back and proximal leg discomfort without 
specific distal leg radiation.  The veteran was given an 
additional epidural steroid injection.  An additional record 
dated in September 2005 indicates that the veteran still 
suffered from occasional tingling in his left lower extremity 
but without focal weakness.  Additionally, reflexes were 
noted as symmetric and sensation was preserved.  Straight leg 
raising on the left was associated with low back pain but 
without radiation.  The veteran was given an additional 
epidural steroid injection.

Other private treatment records note complaints of low back 
pain, among other disabilities.  An April 2006 report noted 
the veteran walks 3 miles a day six days per week.

The veteran was afforded an additional VA examination during 
January 2008.  The veteran reported he had tightness, 
stiffness with sharp pain radiating to both legs, and 
constant pain at 8/10 with no flare-ups.  The veteran 
additionally indicated that he had numbness and tingling in 
his legs; he used a cane and could walk up to one mile; 
however, he reported not being able to sit more than ten 
minutes.  The veteran indicated that he had problems getting 
in and out of a car and driving long distances; had trouble 
getting in and out of bed; and was unable to participate in 
sports; with his back pain significantly effecting his 
ability to do chores, shopping, exercise, recreation, 
traveling, cleaning, scrubbing, and dishes.  However, he 
reported no effects concerning feeding, bathing, dressing, 
toileting or grooming.  Also, the veteran was reported as 
having no incapacitating episodes during the previous year.  
The veteran's range of motion was:  flexion, 20 degrees; 
extension, 0 degrees; left and right lateral flexion, 10 
degrees; left and right lateral rotation, 10 degrees; with 
pain, spasm, and stiffness at the end of the ranges of 
motion.   The examiner also indicated that there were muscle 
spasms and the veteran ambulated slowly with a forward tilt.  
The examiner indicated there was no ankylosis.  Concerning 
the neurological examination, the veteran was unable to give 
full effort while testing in the lower extremities due to low 
back pain but motor strength was grade 4+/5 in his lower 
extremities.  The veteran's sensory examination was normal; 
the veteran's motor examination indicated normal power, bulk, 
tone, and symmetry of the muscle groups of the lower 
extremities, with intact and equal reflexes.  The Board 
additionally notes that the veteran's straight leg raise was 
negative to 90 degrees bilaterally.  

Private treatment records from February 2008 note complaints 
of constant, sharp low back pain and numbness in his legs.  
Motor strength in the lower extremities was grossly intact at 
5/5 throughout, and reflexes were equal and symmetric.  His 
sensation was intact.  

As an initial matter, the medical evidence does not establish 
that the veteran suffers from incapacitating episodes 
requiring bed rest prescribed by a physician and treatment by 
a physician.  During the veteran's Board testimony, he 
indicated that he suffered from regular incapacitating 
episodes throughout the claimed period.  However, the Board 
notes that there is no objective evidence that these episodes 
were prescribed by the veteran's physician as treatment for 
his back condition.  In fact, private treatment records 
reflect that the veteran received pain relief from the 
epidural injections.  Moreover, the April 2006 private report 
noted the veteran walked three miles six times per week.  
Finally, the 2008 VA examination noted that the veteran did 
not suffer from incapacitating episodes during the previous 
12 months.  The Board finds the medical evidence to be more 
probative than the veteran's contentions on this point.  
Thus, the criteria under Diagnostic Code 5243 and the Formula 
for Rating Intervertebral Disc Syndrome do not warrant an 
evaluation in excess of those assigned.  

Concerning the veteran's disability ratings for his limited 
range of motion, the veteran's forward flexion was noted to 
be 70 degrees during his February 2005 VA examination, with 
combined range of motion being 191 degrees.  Such findings 
fall squarely within the criteria for a 10 percent rating 
disability rating for the period prior to January 31, 2008.  
Moreover, during this time frame, the veteran did experience 
relief with epidural injections.  However, the evidence does 
reflect complaints of pain radiating to the lower 
extremities.  As will be discussed more fully below, the 
evidence does not reflect objective evidence of neurological 
disability which more nearly approximates mild incomplete 
paralysis of the sciatic nerve to warrant a separate rating.  
However, the General Rating Formula for Diseases and Injuries 
of the Spine does contemplate radiating pain.  See 38 C.F.R. 
§ 4.71a.  Thus, considering his radiating pain to the lower 
extremities, the Board finds that the veteran's disability 
more nearly approximates the criteria for a 20 percent 
rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

During January 2008, the next objective evidence of the 
veteran's range of motion, the veteran's forward flexion was 
noted at 20 degrees, meriting a 40 percent disability rating, 
the maximum assignable for limitation of motion absent 
ankylosis.  As noted above, ankylosis was not shown on any 
examination.  

The Board has also considered whether separate ratings for 
the veteran's complaints of radiculopathy to the lower 
extremities are warranted.  However, the Board notes that the 
objective findings do not more nearly approximate the 
criteria for mild incomplete paralysis of the sciatic nerve.  
In this regard, while motor strength was noted to be 4+/5 in 
the lower extremities on VA examinations, the private 
treatment records reveal symmetric and preserved reflexes and 
strength.  A September 2006 examination noted 5/5 strength in 
the lower extremities.  Decreased sensation to light touch 
was noted in the left lower leg on private treatment records 
and on the 2005 VA examination.  However, on the 2005 VA 
examination, his deep tendon reflexes were normal.  On the 
2008 VA examination, he had normal power, bulk, tone and 
symmetry of the muscle groups, and normal reflexes and 
sensory examination.  While the evidence notes radicular 
pain, none of the records diagnose the veteran with 
neuropathy of either lower extremity.  The February 2008 
private treatment report noted 5/5 motor strength and normal 
sensory examination.  In summary, the neurological findings 
do not reflect disability rising to the level of mild 
incomplete paralysis of the sciatic nerve, such that separate 
ratings are warranted.  Rather, his complaints are adequately 
addressed by the evaluations assigned to his back disorder.  

As a final matter, the Board notes that the veteran does 
suffer from bladder disturbance, although no medical opinion 
links this disorder to his back disability.  Rather, the 
evidence links such to his prostate surgery.  In any event, 
such disability is compensated pursuant to the evaluation 
assigned for his service connected residuals of prostate 
cancer.  38 C.F.R. § 4.14 (the evaluation of the same 
disability under various diagnoses is to be avoided). 

In summary, the preponderance of the evidence is against a 
finding of an evaluation in excess of 20 percent for the 
veteran's lumbar spine condition prior to January 31, 2008, 
and in excess of 40 percent from January 31, 2008 through 
March 3, 2008.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.  


ORDER

Entitlement to an initial rating of 20 percent for disc bulge 
L5, canal stenosis L4-L5 from December 22, 2004 to January 
30, 2008 is granted, subject to the regulations applicable to 
the payment of monetary benefits.

Entitlement to an initial rating in excess of 40 percent from 
January 31, 2008 through March 3, 2008 for disc bulge L5, 
canal stenosis L4-L5, is denied.


REMAND

The Board notes that the veteran had back surgery during 
March 2008, and was awarded a temporary convalescent rating, 
with a return to the 40 percent rating effective May 1, 2008.  
The record does not contain evidence of a post-surgical VA 
examination, nor the follow-up records treatment records from 
the surgery.  Thus, the private treatment records dating 
since March 2008 should be obtained.  In addition, if a VA 
examination has not been conducted to evaluate the post 
surgical level of disability, one should be obtained.  If a 
VA examination has been conducted, the report of such 
examination should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated him for his back disability 
following his March 2008 surgery.  After 
securing the necessary release, the RO 
should obtain these records.

2.  If not already accomplished, the 
veteran should be afforded a VA spine 
examination to determine the post-surgery 
level of his back disability.  The 
veteran's claims file should be provided 
to and be reviewed by the examiner.  The 
examiner should provide range of motion in 
degrees, to include the degrees at which 
pain begins.  The examiner should comment 
on the functional limitations caused by 
pain and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.  The 
examiner should describe any neurological 
symptoms associated with his lumbar disc 
disease.  The examiner should also comment 
concerning whether the veteran experienced 
any incapacitating episodes, requiring bed 
rest prescribed by a physician, from May 
1, 2008.  

3.  After the development requested above 
has been completed to the extent possible, 
review the record.  If the benefit sought 
on appeal remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


